Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,242 (hereinafter ‘242). Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the invention of US Patent ‘242 overlaps with the content of the claimed invention of the current application.
Current application 17/229,244
US Patent 10,997,242
1. A method of building a software application, the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed;

receiving, by a hardware processor, first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions and second data specifying at least one relationship between the plurality of the object definitions;

creating, by the hardware processor, an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the first data and the second data; and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
1.    A method of building a software application, the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed; causing, by a hardware processor, a user interface to be displayed;
receiving, by the hardware processor from a user via the user interface, a selection of a second plurality of object definitions forming a subset of the plurality of the object definitions and a user input specifying at least one relationship between the plurality of the object definitions;

creating, by the hardware processor, an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the selection and the user input; and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
2. The method of claim 1, wherein the application comprises an application programming interface (API).
2.    The method of claim 1, wherein the application comprises an application programming interface (API).
3.  The method of claim 1, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition, the at least one of the object definitions being an application event procedure definition comprising procedures executed by the executing processor to generate a new object, and the at least one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
3.    The method of claim 1, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition, the at least one of the object definitions being an application event procedure definition comprising procedures executed by the executing processor to generate a new object and the at least one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
4.  The method of claim 1, further comprising:
receiving, by the hardware processor, a modification to at least one of the object definitions,
wherein the application definition created by the hardware processor is further based on the modification.
4. The method of claim 1, further comprising:
receiving, by the hardware processor from the user interface, a modification to at least one of the object definitions,
wherein the application definition created by the hardware processor is further based on the modification.
5.  The method of claim 4, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified.
5. The method of claim 4, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified.
6. The method of claim 1, further comprising:
receiving, by the hardware processor, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and

creating, by the hardware processor, a new object definition using the received data.
6. The method of claim 1, further comprising:
receiving, by the hardware processor from the user interface, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and
creating, by the hardware processor, a new object definition using the received data.
7. The method of claim 6, further comprising storing, by the hardware processor, the new object definition in the database.
7. The method of claim 6, further comprising storing, by the hardware processor, the new object definition in the database.
8. The method of claim 6, further comprising adding, by the hardware processor, the new object definition to the selection of the plurality of the object definitions.
8. The method of claim 6, further comprising adding, by the hardware processor, the new object definition to the selection of the plurality of the object definitions.
9. The method of claim 1, further comprising previewing, by the hardware processor in a user interface, the software application.
9. The method of claim 1, further comprising previewing, by the hardware processor in the user interface, the software application.
10. A method comprising executing, by the executing processor, the software application of claim 1.
10. A method comprising executing, by the executing processor, the software application of claim 1.
11. A system for building a software application, the system comprising:
a database configured to store a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed; and
a hardware processor configured to:
receive first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions and second data input specifying at least one relationship between the plurality of the object definitions;
create an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the input first data and the second data; and


provide an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
11. A system for building a software application, the system comprising:
a database configured to store a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed; and
a hardware processor configured to:
cause a user interface to be displayed;
receive, from a user via the user interface, a selection of a second plurality of object definitions forming a subset of the plurality of the object definitions and a user input specifying at least one relationship between the plurality of the object definitions;
create an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the selection and the user input; and
provide an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
12.  The system of claim 11, wherein the application comprises an application programming interface (API).
12. The system of claim 11, wherein the application comprises an application programming interface (API).
13. The system of claim 11, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition, the at least one of the object definitions being an application event procedure definition comprising procedures executed by the executing processor to generate a new object, and the at least one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
13. The system of claim 11, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition, the at least one of the object definitions being an application event procedure definition comprising procedures executed by the executing processor to generate a new object, and the at least one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
14. The system of claim 11, wherein the hardware processor is further configured to:
receive a modification to at least one of the object definitions, wherein the application definition created by the hardware processor is further based on the modification.
14. The system of claim 11, wherein the hardware processor is further configured to: receive, from the user interface, a modification to at least one of the object definitions, wherein the application definition created by the hardware processor is further based on the modification.
15. The system of claim 14, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified.
15. The system of claim 14, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified.
16. The system of claim 11, wherein the hardware processor is further configured to:
receive data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and create a new object definition using the received data
16. The system of claim 11, wherein the hardware processor is further configured to:
receive, from the user interface, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and create a new object definition using the received data.
17. The system of claim 16, wherein the hardware processor is further configured to store the new object definition in the database.

17. The system of claim 16, wherein the hardware processor is further configured to store the new object definition in the database.
18. The system of claim 16, wherein the hardware processor is further configured to add the new object definition to the selection of the plurality of the object definitions.
18. The system of claim 16, wherein the hardware processor is further configured to add the new object definition to the selection of the plurality of the object definitions.
19. The system of claim 11, wherein the hardware processor is further configured to preview, in a user interface, the software application.
19. The system of claim 11, wherein the hardware processor is further configured to preview, in the user interface, the software application.
20. A system comprising an executing processor configured to execute the software application of claim 11.
20. A system comprising an executing processor configured to execute the software application of claim 11.



Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 are drawn to a method and system, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A method of building a software application, the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed;
receiving, by a hardware processor, first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions and second data specifying at least one relationship between the plurality of the object definitions;
creating, by the hardware processor, an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the first data and the second data; and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
6. The method of claim 1, further comprising:
receiving, by the hardware processor, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and
creating, by the hardware processor, a new object definition using the received data.
For Step 2A Prong One: 
The limitation of creating an application definition or software application comprising object definitions and relationship of the object definitions, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "hardware processor" in the context of this claim encompasses creating application definitions (mental process), and providing interpreter to execute application definitions (mental process) of Claim 1, creating a new object definition using the received data of Claim 4. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or creating or drawing an application definition comprising object definitions and relationship of the object definitions, and providing interpreter to execute application definitions with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claim 11 is rejected in the same rationale as discussed above.  
Claim 16 is rejected in the same rationale for Claim 6 as discussed above.  
1. A method of building a software application, the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object configured to cause an executing processor to perform specific processing when executed;
receiving, by a hardware processor, first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions and second data specifying at least one relationship between the plurality of the object definitions;
creating, by the hardware processor, an application definition comprising the selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the first data and the second data; and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition,
wherein the software application includes the application definition and the application interpreter.
6. The method of claim 1, further comprising:
receiving, by the hardware processor, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and
creating, by the hardware processor, a new object definition using the received data.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “storing definitions”, “receiving the first data and second object definitions”, “receiving data defining a previously undefined object”, while using a hardware processor in the processing step above.  The hardware processor in the "storing definition" step, “receiving the data and definitions” step is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing definitions, and receiving the data”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The "storing definitions" step, “receiving the data and definitions” and “receiving data defining a previously undefined object”, are insignificant extra-solution activities related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. The "storing definitions" step, “receiving the data and definitions”, and “receiving data defining a previously undefined object” step are related to the insignificant extra-solution activities related to data gathering, obtaining information (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the "creating application definitions" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “storing definition”, “receiving data and definitions” steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “storing definition”, and “receiving data” are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “hardware processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claims 1 and 11 for example, contain insignificant extra-solution activities (“storing definitions…" and “receiving the data and definitions…”).  Further, the limitation indicating the software application including the application definition and the application interpreter indicating a field of use or technological environment.  2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Regarding claim 2, this claim is dependent on claim 1 and further note that the application comprises an application programming interface (API). The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating application comprises an application programming interface (API). 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 12 is rejected by the same rationale as discussed above.
Regarding Claim 4, the claim is dependent on claim 1 and further note that receiving a modification to at least one of the object definitions. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating receiving a modification to at least one of the object definitions. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 14 is rejected by the same rationale as discussed above.
Regarding Claim 5, this claim is dependent on claim 4 and further note that the modification comprises a selection of at least one of the object definitions to be incorporated into the object definition being modified.  It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. This limitation is merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the modification comprising a selection of the object definition. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 15 is rejected by the same rationale as discussed above.
Regarding Claim 6, this claim is dependent on claim 1 and further note that receiving data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed.  It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating receiving data defining a previously undefined object. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 16 is rejected by the same rationale as discussed above.
Regarding Claim 7, this claim is dependent on claim 6 and further note that storing the new object definition in the database. It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by new object definition is stored. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 17 is rejected by the same rationale as discussed above.
Regarding Claim 8, this claim is dependent on claim 6 and further note that adding new object definition to the selection. It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. This limitation is  merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating that the new object definition is added to the selection. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 18 is rejected by the same rationale as discussed above.


Claim Rejection - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 11, 12, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (2015/0113042) in view of Jaeger et al. (2015/0095882).
Regarding Claim 1, Gonzalez discloses a method of building a software application ("creating, managing and publishing an application project", paragraph [0022]), the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object ("definitions created in the editor may be versioned and stored", paragraph [0014]) configured to cause an executing processor to perform specific processing when executed (“processors executing a computer program to perform functions”, paragraph [0057]);
receiving, by the hardware processor, a selection of a plurality of the object definitions and an input specifying at least one relationship between the plurality of the object definitions ("manually selected definitions within the project", “selected definition based on the differences (as relationship) between the different versions within the same project”, paragraph [0022]);
creating, by the hardware processor, an application definition based on the selection and the input ("create the various definitions for the client application", paragraph [0024]); and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition ("application 110, 112 can interpret the editor definitions", paragraph [0014)),
wherein the software application includes the application definition ("editor application") and the application interpreter ("client applications 110, 112 can interpret", paragraph [0014]).
As discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose an user input specifying relationship between the plurality of the object definition and an application definition comprising the selected object definitions and at least one relationship of the selected object definitions based on the selection and user input.
However, Jaeger et al. (2015/0095882) teaches a user input (“user inputs”, paragraph [0162]) specifying at least one relationship between the plurality of the object definitions (“establish relationships between objects and/or definitions”, paragraph [0162]); creating, by the hardware processor, an application definition comprising the selected object definitions (“software recognizes a user action as a definition for a software process”, paragraphs [0100], [1055]) and at least one relationship of the selected object definitions based on the selection and the user input (“these objects share the same context relationship”, “objects that have a relationship to said current context”, paragraph [1055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an user input specifying relationship between the object definition and a software process as an application definition comprising definition for a software as definition and context relationship as the relationship of the definition based on the selection and user input in Gonzalez in order to allow user to select a desired or preferred inputs to the execute the software application as taught by Jaeger.
Claim 11 is rejected similarly as discussed above.
Regarding Claim 2, Gonzalez discloses the method of claim 1, wherein the application comprises an application programming interface (API) (paragraph [0054)]).
Claim 12 is rejected similarly as discussed above.
Regarding Claim 4, Gonzalez discloses the method of claim 1, further comprising:
receiving, by the hardware processor from the user interface, a modification to at least one of the object definitions ("editor may utilize an object model to create a central definition", "edit this library", paragraph [0013]),
wherein the application definition created by the hardware processor is further based on the modification ("editor may utilize an object model to create a central definition", “edit this library", paragraph [0013]).
Claim 14 is rejected similarly as discussed above.
Regarding Claim 5, Gonzalez discloses the method of claim 4, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified ("manually selected definitions within the project, or automatically selected definitions", paragraph [0022]; “definition tab has been selected", paragraph [0038)).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 9, Gonzalez discloses the method of claim 1, further comprising previewing (figs. 3 and 4), by the hardware processor in the user interface, the software application (paragraphs [0002], [0013], [0048]).
Claim 19 is rejected similarly as discussed above.
Regarding Claim 10, Gonzalez discloses a method comprising executing, by the executing processor, the software application of claim 1 (“mobile application”, paragraph [0002], [0013], [0048)]).
Claim 20 is rejected similarly as discussed above.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (2015/0113042) in view of Jaeger et al. (2015/0095882) further in view of Agassi et al. (6,775,674).
Regarding Claim 3, Gonzalez in view of Jaeger discloses the method of claim 1, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition ("export definitions from the project to a single file", paragraph [0022]).
As discussed above, Gonzalez in view of Jaeger essentially discloses the claimed invention but does not explicitly disclose one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
However, Agassi et al. (6,775,674) teaches one relationship of the selected object definitions is created by one or more references stored in the respective object definitions (“this format of reference between objects is known as foreign key...definitions of foreign keys, they are read and used as basic relationship between objects”, Col. 2, lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created the relationship between objects created by references (foreign keys) in order to link the relationship between object as taught by Agassi.
Further, references to Objects is well known to a skilled in the art to recognize reference is an address indicating where an object’s variables and methods being stored. It would have been obvious to one skilled in the art the object definition in Gonzalez and Jaeger comprises reference in order to indicate the object variables.
Claim 13 is rejected similarly as discussed above.
Claims 6-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (2015/0113042) in view of Jaeger et al. (2015/0095882) further in view of Albert (2015/0281333).
Regarding Claim 6, as discussed above, Gonzalez in view of Jaeger essentially discloses the claimed invention but does not explicitly disclose receiving, by the hardware processor from the user interface, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and creating, by the hardware processor, a new object definition using the received data.
However, Albert (2015/0281333) discloses adding new GUI object to create an application definition (Claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the creation in Gonzalez in order to provide necessary object as user's desire as taught by Albert.
Claim 16 is rejected similarly as discussed above.
Regarding Claim 7, as discussed above, Gonzalez in view of Jaeger essentially discloses the claimed invention but does not explicitly disclose comprising storing, by the hardware processor, the new object definition in the database.
However, Albert (2015/0281333) discloses adding new GUI object to create an application definition (Claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the creation in Gonzalez in order to provide necessary object as user's desire as taught by Albert.
Claim 17 is rejected similarly as discussed above.
Regarding Claim 8, as discussed above, Gonzalez in view of Jaeger essentially discloses the claimed invention but does not explicitly disclose comprising adding, by the hardware processor, the new object definition to the selection of the plurality of the object definitions.
However, Albert (2015/0281333) discloses adding new GUI object to create an application definition (Claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the creation in Gonzalez in order to provide necessary object as user's desire as taught by Albert.
Claim 18 is rejected similarly as discussed above.
Claim(s) 1, 2, 4, 5, 9, 10, 11, 12, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (2015/0113042) in view of Wechsler et al. (10,783,183) further in view of Gosh (2010/0070496).
Regarding Claim 1, Gonzalez (2015/0113042) discloses a method of building a software application (“creating, managing and publishing an application project”, paragraph [0022]), the method comprising:
storing, in a database, a plurality of object definitions, each object definition defining an object (“definitions created in the editor may be versioned and stored”, paragraph [0014]) configured to cause an executing processor to perform specific processing when executed (“processors executing a computer program to perform functions”, paragraph [0057]);
selecting, by a hardware processor (processor, paragraph [0061]), manually definitions within the project, paragraph [0022]);
creating, by the hardware processor, an application definition (“create the various definitions for the client application”, paragraph [0024]); and
providing, by the hardware processor, an application interpreter configured to enable the executing processor to process the application definition (“application 110, 112 can interpret the editor definition”, paragraph [0014]),
wherein the software application includes the application definition and the application interpreter (“client applications 110, 112 can interpret”, paragraph [0014]).
As discussed above, Gonzalez essentially discloses the manually selected definitions within the project, paragraph [0022] but does not explicitly disclose first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions and second data specifying at least one relationship between the plurality of the object definitions.
However, Wechsler et al. (10,783,183) discloses first data specifying a second plurality of the object definitions forming a subset of the plurality of the object definitions (“receiving a first node schema definition associated with a first object, receiving first object data associated with the first object..”) and second data (“receiving second node schema definition associated with a second node, receiving second object data associated with the second object”) specifying at least one relationship between the plurality of the object definitions (“receiving relationship data associated with the first object and the second object”) (See Col. 1, lines 34-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have received the first data and second data specifying schema definition and a relationship data between the first and second object data in Gonzalez in order to further define a model-driven graph structure according to at least the model first node and the model second node to meet the desired data structure as taught by Wechsler. 
As discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose the application definition comprising selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the first data and the second data.
However, Gosh (2010/0070496) discloses selected second plurality of object definitions and the at least one relationship of the selected second plurality of object definitions based on the first data and the second data (“preparing data associated with an enterprise application…selecting a second object from the plurality of objects, identifying a semantic relationship between the first and second objects based on at least one attribute of the first and second objects”, paragraph [0009].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an application comprising selected second objects and identified a semantic relationship between the first and second objects in Gonzalez in order to enable searchable data definition as taught by Gosh.
Claim 11 is rejected similarly as discussed above.
Regarding Claim 2, Gonzalez discloses the method of claim 1, wherein the application comprises an application programming interface (API) (paragraph [0054]).
Claim 12 is rejected similarly as discussed above.
Regarding Claim 4, Gonzalez discloses the method of claim 1, further comprising:
receiving, by the hardware processor, a modification to at least one of the object definitions (“editor may utilize an object model to create a central definition”, “edit this library”, paragraph [0013]),
wherein the application definition created by the hardware processor is further based on the modification (“editor may utilize an object model to create a central definition”, “edit this library”, paragraph [0013]).
Claim 14 is rejected similarly as discussed above.
Regarding Claim 5, Gonzalez discloses the method of claim 4, wherein the modification comprises a selection of at least one of the object definitions to be incorporated into or removed from the at least one object definition being modified (“manually selected definitions within the project, or automatically selected definitions”, paragraph [0022]; “definition tab has been selected”, paragraph [0038]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 9, Gonzalez discloses the method of claim 1, further comprising previewing (figs. 3, 4), by the hardware processor in a user interface, the software application (paragraphs [0002], [0013], [0048])
Claim 19 is rejected similarly as discussed above.
Regarding Claim 10, Gonzalez discloses t method comprising executing, by the executing processor, the software application of claim 1 (“mobile application”, paragraphs [0002], [0013], [0048]).
Claim 20 is rejected similarly as discussed above.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (2015/0113042) in view of Wechsler et al. (10,783,183) further in view of Gosh (2010/0070496) further in view of Agassi et al. (6,775,674).
Regarding Claim 3, Gonzalez in view of Jaeger discloses the method of claim 1, wherein at least one of the object definitions comprises a plurality of the object definitions assembled into a single object definition ("export definitions from the project to a single file", paragraph [0022]).
As discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose one relationship of the selected object definitions is created by one or more references stored in the respective object definitions.
However, Agassi et al. (6,775,674) teaches one relationship of the selected object definitions is created by one or more references stored in the respective object definitions (“this format of reference between objects is known as foreign key...definitions of foreign keys, they are read and used as basic relationship between objects”, Col. 2, lines 1-18).
It would have been obvious to one of ordinary skill in the art to have created the relationship between objects created by references (foreign keys) in order to link the relationship between object as taught by Agassi.
Further, references to Objects is well known to a skilled in the art to recognize reference is an address indicating where an object’s variables and methods being stored. It would have been obvious to one skilled in the art the object definition in Gonzalez and Jaeger comprises reference in order to indicate the object variables.
Claim 13 is rejected similarly as discussed above.
Claim(s) 6-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (2015/0113042) in view of Wechsler et al. (10,783,183) further in view of Gosh (2010/0070496) further in view of Albert (2015/0281333).
Regarding Claim 6, as discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising:
receiving, by the hardware processor, data defining a previously undefined object configured to cause the executing processor to perform new specific processing when executed; and
creating, by the hardware processor, a new object definition using the received data.
However, Albert (2015/0281333) discloses adding new GUI object as a new object definition to create an application definition (Claim 14) and such new GUI object received at the processor is previously undefined object since it is new.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the creation in Gonzalez ion order to provide necessary object to meet the desired creation as taught by Albert.
Claim 16 is rejected similarly as discussed above.
Regarding Claim 7, as discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose the method of claim 6, further comprising storing, by the hardware processor, the new object definition in the database.
However, Albert (2015/0281333) discloses adding new GUI object as a new object definition in the database to create an application definition (Claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the creation in Gonzalez ion order to provide necessary object to meet the desired creation as taught by Albert.
Claim 17 is rejected similarly as discussed above.
Regarding Claim 8, as discussed above, Gonzalez essentially discloses the claimed invention but does not explicitly disclose the method of claim 6, further comprising adding, by the hardware processor, the new object definition to the selection of the plurality of the object definitions.
However, Albert (2015/0281333) discloses adding new GUI object as a new object definition (Claim 14) to the selection of object definitions (“add new components”, paragraph [0053]) to create an application definition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added new object or definition to the selections of Gonzalez ion order to provide necessary object to meet the desired creation as taught by Albert.
Claim 18 is rejected similarly as discussed above.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152